EXHIBIT 10.3


Robert Grapski is Vice President - Real Estate of Burlington Coat Factory
Warehouse Corporation (the "Company"). Mr. Grapski has an oral agreement with
the Company for "at will" employment which includes the following:


 1. Annual Base Salary of $270,000, subject to review and adjustment by the
    Chairman of the Board of Directors of the Company or Board of Directors of
    the Company;
 2. Eligibility for bonus awards as determined by the Chairman of the Board of
    Directors of the Company, subject to review and adjustment by the Board of
    Directors of the Company;
 3. Eligibility for awards under the Company's incentive stock plans, as
    determined by the Board of Directors of the Company or appropriate committee
    thereof;
 4. Eligibility to participate in the Company's 401(k) profit sharing plan;
 5. Eligibility for medical and disability insurance and other forms of health,
    life and other insurance and/or benefits provided by the Company to its
    employees; and
 6. Vacation, paid sick leave and all other employee benefits provided by the
    Company to its employees or executive management.

 